Citation Nr: 1504094	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  13-02 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for fungus affecting the toes and ears.


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to January 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In November 2013, the Board remanded the claim in order to schedule an examination that assessed the nature and etiology of the Veteran's reported fungal condition affecting the toes and ears.  Although the Veteran was scheduled for the examination, he requested that the examination be cancelled; he did not provide an explanation as to why he could not attend the examination.  Therefore, the Board finds that there was substantial compliance with the remand directives, and adjudication of the claim may proceed based on the evidence of record.  See 38 C.F.R. § 3.655(b); see also Stegall v. West, 11 Vet. App. 268 (1998).

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.


FINDING OF FACT

The Veteran's reported fungus of the toes and ears is not related to active service.


CONCLUSION OF LAW

The criteria for service connection for fungus of the toes and ears have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.655 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by a February 2010 letter to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, statements in support of the claim by the Veteran and his wife, and VA malaria and joint examinations.  The Board finds the examinations were adequate because the examiners reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007).  

As noted above, the instant claim was most recently remanded in November 2013 for additional development, specifically obtaining a new VA examination and opinion.  However, the Veteran failed to appear and did not provide cause for doing so.  As such, the Board must determine the claim based on the evidence of record, which does not contain a medical opinion regarding the etiology of the Veteran's reported fungus of the toes and ears.  See 38 C.F.R. § 3.655(b).

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a)(2014).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Here, the Veteran has reported fungus in his toes and ears.  He asserts that he contracted the condition in 1944 while he served in the Philippines.  However, the Veteran's service treatment records are absent any complaints or treatment related to a fungal condition of the toes and ears.  

Moreover, the Board notes that the Veteran is competent to identify observable symptoms, such as an external fungal condition.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, identifying a nexus to a persistent disability involves a complex medical issue that the Veteran is not competent to address.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Therefore, the most probative evidence of record does not reflect a nexus between an in-service incurrence and the Veteran's reported fungus of the toes and ears.  Again, the Board notes that the Veteran was scheduled for an examination to allow a medical professional to assess the etiology of any reported fungal condition affecting the toes and ears, but the Veteran failed to report to the examination.  The evidence of record simply does not show that the Veteran's reported fungus of the toes and ears is related to active service.

As such, the Board finds that a preponderance of the evidence is against the claim for service connection, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014); Gilbert, 1 Vet. App. at 49.  


ORDER

Entitlement to service connection for fungus affecting the toes and ears is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


